Citation Nr: 1618542	
Decision Date: 05/09/16    Archive Date: 05/19/16

DOCKET NO.  10-21 294	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to an increased rating for pseudofolliculitis barbae (PFB), rated 10 percent prior to August 21, 2015, and in excess of 30 percent as of August 21, 2015.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Zi-Heng Zhu, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1977 to October 1987. 

These matters come before the Board of Veterans' Appeals (Board) from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which denied an increased rating for PFB.  

This claim was subsequently remanded by the Board in April 2015 for further development.  Those development requests have been substantially completed.  An October 2015 rating decision granted an increased rating of 30 percent for PFB, effective August 21, 2015.  That increase is not a full grant of benefits sought, and the claim for increase remains on appeal.  AB v. Brown, 6 Vet. App. 35 (1993).


FINDINGS OF FACT

1.  Prior to August 21, 2015, PFB covered less than five-percent of the Veteran's total body area or exposed areas (face, neck, and hands), and did not require constant/near-constant use systemic therapy such as corticosteroids or other immune-suppressive drugs. 

2.  As of August 21, 2015, PFB covered from 20 percent to 40 percent of the Veteran's total body area or exposed areas (face, neck, and hands), and did not require constant/near-constant use systemic therapy such as corticosteroids or other immune-suppressive drugs. 


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for PFB, prior to August 21, 2015, have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.118, Diagnostic Code 7806 (2015).

2.  The criteria for a rating in excess of 30 percent for PFB, as of August 21, 2015, have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.118, Diagnostic Code 7806 (2015).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. § 3.159 (2012); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from any notice error.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009). 

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified in a letter dated in April 2009. 

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing an error is harmful or prejudicial falls on party attacking agency decision); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Board considers it significant that the subsequent statements made by the Veteran and representative suggest actual knowledge of the elements necessary to substantiate the claim.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (actual knowledge is established by statements or actions by claimant or representative that demonstrate awareness of what is necessary to substantiate claim).  

Thus, VA has satisfied its duty to notify the appellant and had satisfied that duty prior to the adjudication in the October 2010, June 2012, and October 2015 supplemental statements of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).  

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  VA has obtained an examination with respect to the claim.  Thus, the Board finds that VA has satisfied the duty to assist.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Prior to August 21, 2015

The Veteran claims that his PFB was worse than the 10 percent rating assigned prior to August 21, 2015.  The Board finds that the competent medical evidence of record shows that for the relevant time period, the Veteran's PFB only manifested to cover less than five percent of his total or exposed body area, and only required topical cream treatments.  Therefore, the Board finds that the Veteran's disability does not warrant any higher rating prior to August 21, 2015, and the claim for an increased rating must be denied.  

The Veteran's PFB is currently rated as dermatitis or eczema under 38 C.F.R. § 4.118, Diagnostic Code 7806.  A 10 percent rating is warranted for at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas affected, or intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than six weeks during the past 12-month period.  A rating of 30 percent is warranted for 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas affected, or systemic therapy such as corticosteroids or other immune-suppressive drugs required for a total duration of six weeks or more, but not constantly, during the past 12-month period.  A maximum rating of 60 percent is warranted for more than 40 percent of the entire body or more than 40 percent of exposed areas affected, or constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during the past 12-month period.

During the appeals period the Veteran was provided several VA examinations for PFB in November 2009, April 2012, and August 2015.  The Board finds that during all these examinations, the Veteran's PFB manifested to the severity in which required occasional application of a topical cream such as a corticosteroid and other medications, and but only covered less than five percent of the Veteran's total or exposed body area.

At a November 2009 VA examination, the Veteran was diagnosed with PFB of the face.  Upon physical examination the examiner noted that the Veteran had remnants of lesions of folliculitis barbae in the facial region, with scars in the bearded and mustache area, and papules were present in the anterior crease of the neck.  On review of the Veteran's medical and treatment history record, the VA examiner noted that the Veteran's treatment regimen of topical treatment with clindamycin phosphate and clobetasol propionate, with no indication of any use of systemic treatments.  The examiner did not discuss what percent of the Veteran's exposed or total skin area was affected by PFB. 

At an April 2012 VA examination, the examiner again diagnosed PFB, and explicitly noted that the papulosquamous disorder affected less than five percent of the total body area or exposed area.  Specifically, the examiner noted multiple papules on the jaw margins and neck regions, and in the beard and mustache areas.  The examiner stated that the examination did not reveal acne, chloracne, Vitiligo, scarring alopecia, alopecia areata, or hyperhidrosis.  Overall, the examiner found no functional impact due to PFB.  On review of the Veteran's medical records, the examiner noted that Veteran was prescribed and used only used topical creams to treat PFB, and not systemic treatments.  

The Board notes that in addition to these VA examinations, the Veteran has also provided lay statement from family and friends, and private medical statements regarding PFB.  The Veteran, in the substantive appeal claimed that he uses a corticosteroid cream for his condition.  However, the Board notes that supporting statements to not speak to the specific objective criteria of the applicable Diagnostic Code.  Specifically, the Veteran's claim of use of a topical cream treatment for PFB does not speak to the systemic therapy required by the diagnostic code for the next higher rating.  

Similarly, the lay statements provide by the Veteran and his family, do not articulate specific objective details of the Veteran's condition to be applicable to the Diagnostic Code used to rate PFB.  While the lay statements describe an ongoing condition affecting the Veteran's face and neck area, they do not provide objective statements as to how much of the exposed areas are actually affected.  The Board notes that even the medical letter provided by the Veteran form his private treating medical professional only noted that the Veteran suffered from skin irritation, ingrown hairs, and dark spots.  Those letters provided no objective statements as to the area in which PFB covered of the Veteran's exposed or total skin area, nor do they show that systemic therapy, such as corticosteroids or immunosuppressive drugs, was used, or for how long in a year period.  

Therefore, considering the Veteran's lay statements, and the statements of the Veteran's family and friends, along with the private medical opinions submitted by the Veteran, the Board finds that a higher rating under the applicable Diagnostic Code is not warranted.  38 C.F.R. § 4.118, Diagnostic Code 7806 (2015).  The Veteran's condition has not been demonstrated to cover 20 or more percent of the entire or exposed areas of the Veteran's body, and the record is silent on any systemic treatment for PFB.  The April 2012 VA examination noted that the Veteran only used topical treatment for PFB and that the condition covered less than five-percent of the entire or exposed body area.  That examination speaks directly to the objective criteria of the Diagnostic Code, and the Board finds that the objective medical evidence from the April 2012 VA examination to be more probative in establishing the nature and severity of PFB during the claims period prior to August 2015.  The Board finds that to be the most persuasive evidence and it is against the claim.

The Board has also considered other Diagnostic Codes for application to the Veteran's disability.  The Board notes that if there is a question as to which of two ratings should apply, the higher rating is assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7 (2015).  The Board finds that the evidence of record does not show PFB can be rated under any other Diagnostic Code that would yield a higher rating than the 10 percent rating under Diagnostic Code 7806.  

Accordingly, the Board finds the preponderance of the evidence is against a finding that PFB warranted a higher rating prior to August 21, 2015.  Therefore, the claim for an increased rating in excess of 10 percent for PFB must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

As of August 21, 2015

The Board finds that the preponderance of evidence as of August 21, 2015, is against the claim for a higher rating in excess of 30 percent.  The Board notes that the next higher rating of 60 percent is only warranted if a skin condition covers more than 40 percent of the entire body or more than 40 percent of exposed areas affected, or constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during the past 12-month period.  38 C.F.R. § 4.118, Diagnostic Code 7806 (2015).

Here, the competent medical evidence shows that the Veteran's PFB only covers 20 to 40 percent of his entire or exposed body area, and does not require any systemic therapy.  Therefore, a higher rating is not warranted and the claim for increased rating must be denied. 

At an August 2015 VA examination, the examiner after a review of the Veteran's medical history and an in-person examination diagnosed eczema and chronic PFB.  On examination, the examiner noted that the Veteran had visible PFB, or residuals thereof on the neck, cheek, and chin areas, which required only topical treatments.  The VA examiner ultimately noted that PFB only affected 20 to 40 percent of the total or exposed areas of the Veteran's body.  

The Board notes that a review of the other medical and lay evidence of record as of August 21, 2015, shows no additional competent evidence relevant to the rating of PFB.  In fact, the Board notes that neither the Veteran, nor representative has provided any additional lay statements or assertions with regard any additional symptoms or manifestations relating to the skin disability.  Similarly, a review of the medical record for the relevant time period shows no additional medical evidence that addresses to the severity of PFB. 

Finally, the Board notes that in addition to the April 2015 VA examination, the examiner also provided the Veteran with a separate scars examination report.  In that report, the same VA examiner noted that the Veteran had four scars in the face and neck region.  However, a close review of the separate report for scars shows that these noted scars are identical to the descriptions used for the four areas described affected by PFB.  Specifically, they cover the anterior neck area, right and left facial (cheek) area, and the chin.  Both reports claim the areas to be non-tender, non-painful, non-linear, with hyperpigmentation/discoloration with evidence of old and new papules, and no signed of warmth, drainage, or infection.  The measurements of the scars and PFB affected areas are identical.  

The Board therefore finds those two reported conditions to be one in the same, or at least share the same symptomologies and manifestations.  Therefore, a separate rating for scars would amount to pyramiding, which is prohibited.  38 C.F.R. § 4.14 (2015).  Pyramiding, or rating the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a Veteran's service-connected disabilities.  38 C.F.R. § 4.14 (2015).  Here, the Board finds that since those symptoms are described identically down to the size of the areas affected, those symptoms represent the same disability, and therefore, a separate rating cannot be assigned for scarring. 

Therefore, the Board finds that the April 2015 VA examination to be highly persuasive in establishing the level of severity of the Veteran's service-connected PFB.  Accordingly, as there is no evidence of PFB covering over 40 percent of the Veteran's exposed or total body area, and no evidence of PFB requiring systemic therapy, the disability does not warrant any higher rating, and the claim for an increased rating as of August 21, 2015, must be denied. 

The Board has also considered other Diagnostic Codes for application to the Veteran's disability.  However, the Board finds that the evidence of record does not show a higher rating would be achieved by the Veteran's current condition of PFB under any other Diagnostic Code.  As such, the Board finds that he is appropriately rated under his current Diagnostic Code of 38 C.F.R. § 4.118, Diagnostic Code 7806.  

Accordingly, the Board finds that the preponderance of the evidence is against the assignment of any rating greater than 30 percent for PFB as of August 21, 2015.  Therefore, that claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Other Considerations

The Board finds that the manifestations of the Veteran's PFB are consistent with the schedular criteria, and there is no objective or competent medical evidence that any manifestations related to the Veteran's PFB are unusual or exceptional.  The Veteran complained of itching, razor burn, razor bumps, that his skin condition gave him some insecurity, and that he used medication for PFB.  The objective findings indicate that the Veteran's PFB only affects his neck and face, and that the Veteran uses creams and corticosteroids for PFB.  The schedular rating criteria adequately contemplate the degree of impairment caused by his PFB and provide for analogous ratings based on any potential skin scarring, or other skin symptomatology.  The rating criteria contemplate the percentage of skin or exposed skin surface area affected, and thus contemplate the manifestations in this case.  Moreover, exceptional factors such as frequent hospitalization or marked interference with employment are not shown.  Therefore, referral of this case for extraschedular consideration is not in order.  38 C.F.R. § 3.321 (2015); Thun v. Peake, 22 Vet. App. 111 (2008); Johnson v. Shinseki, 26 Vet. App. 237 (2011).


ORDER

Entitlement to an increased rating in excess of 10 percent for PFB, prior to August 21, 2015, is denied. 

Entitlement to an increased rating in excess of 30 percent for PFB, as of August 21, 2015, is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


